Case: 20-10568     Document: 00515772447         Page: 1     Date Filed: 03/09/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           March 9, 2021
                                  No. 20-10568                            Lyle W. Cayce
                                                                               Clerk

   John Barto Clark,

                                                           Plaintiff—Appellant,

                                       versus

   Robert Clint Thompson; City of Burleson, Texas; Louis
   Michael Giddings,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:19-CV-2126


   Before Jones, Clement and Graves, Circuit Judges.
   Per Curiam:*
          John Clark alleged that Officers Robert Thompson and Louis
   Giddings of the Burleson Police Department took him into custody or
   participated in taking him into custody for mental health evaluations without
   probable cause on two separate occasions. The district court dismissed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10568      Document: 00515772447          Page: 2   Date Filed: 03/09/2021




                                    No. 20-10568


   Clark’s claims, holding that his allegations did not show that Thompson and
   Giddings lacked probable cause, and Clark appealed. We AFFIRM.
                       FACTS AND PROCEEDINGS
          Clark alleges that he was arrested and transported to a hospital for
   mental health evaluations on two occasions, both without probable cause.
   Because the district court dismissed pursuant to Rule 12(b)(6), at which stage
   Clark’s factual allegations must be presumed to be true, the factual
   allegations that follow are taken from Clark’s First Amended Complaint.
          Clark lives in Burleson, Texas, which borders Fort Worth. On
   September 6, 2017, while Clark was staying in a hotel room in Fort Worth,
   Thompson, Giddings, and a number of Fort Worth police officers entered his
   hotel room without a warrant. They searched his belongings and found pills,
   which Clark identified for the officers. The Fort Worth officers informed
   Clark that they had been told by Thompson that Clark had threatened to
   commit suicide, so they transported Clark to John Peter Smith Hospital for
   evaluation. He was released the next day.
          On October 10, 2017, Thompson and Giddings allegedly entered
   Clark’s home without a warrant and found Clark in his bedroom. Thompson
   claimed that “Clark had threatened that he was suicidal.” He searched
   Clark’s room and again located pills. Thompson claimed to have
   “information that Clark had swallowed a handful of pills.” Although Clark
   allegedly clarified that he had taken only the prescribed amount of
   medication, Thompson once again transported him to John Peter Smith
   Hospital for evaluation. Giddings was allegedly present and helped
   Thompson to seize and transport Clark. Clark was again released the
   following day.
          Clark alleges that both arrests were orchestrated by his (then) spouse,
   Christi Clark, who was planning to divorce him. He alleges that she owned a




                                         2
Case: 20-10568      Document: 00515772447           Page: 3    Date Filed: 03/09/2021




                                     No. 20-10568


   hair salon frequented by Thompson and Giddings, and had developed
   personal and—allegedly—intimate relationships with both officers. Because
   Christi Clark did not want to share custody of their young son, she allegedly
   devised a scheme to cause Clark to appear mentally unfit to have custody by
   manipulating the Burleson Police Department into detaining Clark for
   involuntary mental health evaluations. She allegedly used her relationships
   with Thompson and Giddings to accomplish this scheme.
          Following unsuccessful efforts to criminally charge Thompson and
   Giddings for their actions and to file complaints with their supervisors, Clark
   brought this lawsuit in the Northern District of Texas under 42 U.S.C. § 1983
   against Thompson, Giddings, and the City of Burleson. He alleged causes of
   action against the officers for false arrest and excessive force. He also alleged
   that the City had adopted a policy of systematically permitting its officers to
   violate citizens’ constitutional rights on behalf of friends and romantic
   partners and that it had failed to adequately train its officers. Clark pointed
   to fifty-five administrative complaints and twenty-seven Internal Affairs
   complaints and the failure of the City to take effective action against
   Thompson and Giddings (or Christi Clark) as evidence that the custom was
   so widespread as to constitute an unofficial policy.
          The City and officers filed separate motions to dismiss under Rule
   12(b)(6) for failure to state a claim, with the officers invoking qualified
   immunity. The district court granted the motions, finding that Giddings and
   Thompson had probable cause to apprehend Clark for mental health
   evaluations under the Texas public health statute. See Tex. Health &
   Safety Code § 573.001. The district court held that Clark had failed to
   allege any injury, so his excessive force claim must be dismissed. Finally,
   because Clark had not properly alleged a policy or custom, nor any facts
   regarding failure to train beyond “boilerplate accusations devoid of any
   factual specificity,” the court dismissed his claims against the City.



                                          3
Case: 20-10568         Document: 00515772447               Page: 4       Date Filed: 03/09/2021




                                           No. 20-10568


           Clark timely appealed, arguing that the district court had assumed
   facts not alleged in his complaint to conclude that the officers had probable
   cause to apprehend him. He also argues that his allegations against the City
   were sufficient to unlock the doors to discovery so that he could provide a
   more fulsome showing of a custom of permitting officers to do
   unconstitutional favors for friends and romantic partners. Clark does not,
   however, brief his dismissed excessive force claim in any way. As such, we
   assume that he does not appeal the district court’s dismissal of this claim. 1
                               STANDARD OF REVIEW
           “We review a district court’s order granting a motion to dismiss for
   failure to state a claim” under Rule 12(b)(6) de novo, viewing all “well-
   pleaded facts in the light most favorable to the nonmoving party.” Calogero
   v. Shows, Cali & Walsh, L.L.P., 970 F.3d 576, 580 (5th Cir. 2020). Federal
   Rule of Civil Procedure 8 requires “a short and plain statement of the claim
   showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To
   survive a motion to dismiss, a complaint must contain sufficient factual
   matter which, when taken as true, states ‘a claim to relief that is plausible on
   its face.’” Innova Hosp. San Antonio, L.P. v. Blue Cross & Blue Shield of Ga.,
   Inc., 892 F.3d 719, 726 (5th Cir. 2018) (quoting Bell Atl. Corp. v. Twombly, 550
   U.S. 544, 570 (2007)). “The plausibility standard is not akin to a ‘probability
   requirement,’ but it asks for more than a sheer possibility that a defendant
   has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[W]here
   the well-pleaded facts do not permit the court to infer more than the mere
   possibility of misconduct, the complaint has alleged—but it has not



           1
             If Clark intended to appeal as to all claims, then his failure to brief instead
   constitutes a waiver of this issue. See Hous. Pro. Towing Ass’n v. City of Hous., 812 F.3d 443,
   446 n.2 (5th Cir. 2016); Fed. R. App. P. 28(a)(8)(A).




                                                 4
Case: 20-10568      Document: 00515772447          Page: 5    Date Filed: 03/09/2021




                                    No. 20-10568


   ‘show[n]’—‘that the pleader is entitled to relief.’” Id. at 679 (quoting Fed.
   R. Civ. P. 8(a)(2)).
                                 DISCUSSION
          Clark argues on appeal that the district court erred in accepting
   defendants’ claim that the officers had received a report that Clark was
   suicidal. Instead, Clark argues, he had only alleged in his complaint that the
   officers claimed to have received such a report—Clark never alleged that they
   actually had received a report that he was suicidal. Because our factual
   universe at the pleading stage “is bounded by the four corners of the
   complaint,” Morgan v. Swanson, 659 F.3d 359, 401 (5th Cir. 2011) (en banc),
   Clark argues that this factual leap was an error sufficient to require reversal.
   Furthermore, Clark argues that he had adequately alleged a total of eighty-
   two complaints against the City, at least some of which were likely to be
   factually similar to his own situation, and which would show a custom of such
   magnitude as to constitute a City policy for purposes of municipal liability.
          The defendants respond (1) that the officers had probable cause to
   detain Clark, (2) that—even if his rights had been violated—he has not
   alleged any facts to show that a custom or policy of the City caused the
   constitutional violation, and (3) that, regardless of whether there was
   probable cause, claims against Giddings are barred by the statute of
   limitations.
                                         A.
          We begin by addressing Giddings’s statute of limitations argument.
   Clark’s original complaint named only Thompson and the City. Clark first
   named Giddings as a defendant in his First Amended Complaint, filed on
   October 29, 2019—more than two years after the second of the two incidents.
   “Because there is no federal statute of limitations for § 1983 claims, district
   courts use the forum state’s personal injury limitations period,” Moore v.




                                          5
Case: 20-10568      Document: 00515772447          Page: 6   Date Filed: 03/09/2021




                                    No. 20-10568


   McDonald, 30 F.3d 616, 620 (5th Cir. 1994), which, in Texas, is two years,
   TEX. CIV. PRAC. & REM. CODE ANN. § 16.003(a). Thus, Giddings
   argues, Clark’s claims against him are time-barred.
          The district court did not address this argument, and Clark argues that
   we should decline to do so as well. However, we “may affirm a district
   court’s order dismissing a claim under Rule 12(b)(6) ‘on any basis supported
   by the record,’” so long as the grounds for dismissal were fairly raised below.
   Taylor v. City of Shreveport, 798 F.3d 276, 279 (5th Cir. 2015) (quoting Asadi
   v. G.E. Energy (USA), L.L.C., 720 F.3d 620, 622 (5th Cir. 2013)); see also
   Bhandari v. Maverick Tube, 763 F. App’x 359, 361 n.1 (5th Cir. 2019) (per
   curiam) (“[W]e may . . . affirm on any ground supported by the record and
   presented by the parties below.”). Giddings raised his statute of limitations
   argument below, and Clark had the opportunity to respond (and did so).
   Clark’s argument to the district court, that Giddings knew or should have
   known that he could be sued based solely on his allegedly unlawful conduct,
   is meritless.
          Federal Rule of Civil Procedure 15(c) requires that a party to be
   brought in by amendment “knew or should have known that the action would
   have been brought against it, but for a mistake concerning the proper party’s
   identity.” The purpose of the rule is to permit a plaintiff who was merely
   mistaken about a party’s identity “to correct a formal defect such as a
   misnomer or misidentification” where it would not cause injustice to the
   substituted defendant. Fed. R. Civ. P. 15(c)(1) advisory committee’s note
   to the 1991 amendment. Where there is no mistake, such as where a “John
   Doe” is named because the actual identity of the intended defendant is
   unknown, “relation back should not be allowed.” Jacobsen v. Osborne, 133
   F.3d 315, 320 (5th Cir. 1998).




                                         6
Case: 20-10568      Document: 00515772447          Page: 7    Date Filed: 03/09/2021




                                    No. 20-10568


          Here, Clark did not even bother to name a “John Doe” in Giddings’s
   place—he simply declined to sue the second officer whom he claims was
   present during the two incidents until after the two-year statute of limitations
   had elapsed. A plaintiff may not sit on his claims beyond the statute of
   limitations, and then argue that the unlawfulness of the proposed defendant’s
   actions is sufficient to overcome the defendant’s interest in repose (as
   codified by the legislature’s statute of limitations). Giddings’s statute of
   limitations defense is enough for us to affirm the district court’s dismissal of
   all claims against him; we need not examine his alleged conduct any further.
                                         B.
          We turn next to Clark’s claims against the City. As a municipal entity,
   the City “cannot be held liable under § 1983 on a respondeat superior theory,”
   but can be liable if “action pursuant to official municipal policy of some
   nature caused a constitutional tort.” Monell v. Dep’t of Soc. Servs., 436 U.S.
   658, 691 (1978). Thus, a plaintiff seeking to hold a city liable “must show that
   (1) an official policy (2) promulgated by the municipal policymaker (3) was
   the moving force behind the violation of a constitutional right.” Peña v. City
   of Rio Grande City, 879 F.3d 613, 621 (5th Cir. 2018) (quoting Hicks-Field v.
   Harris Cnty., 860 F.3d 803, 808 (5th Cir. 2017)). “Official municipal policy
   includes the decisions of a government’s lawmakers, the acts of its
   policymaking officials, and practices so persistent and widespread as to
   practically have the force of law.” Connick v. Thompson, 563 U.S. 51, 61
   (2011). Clark relies on the “custom” theory to show a policy for which the
   City might be liable—that is, he alleges that the City, as a matter of routine
   custom, permitted its police officers to violate citizens’ constitutional rights
   so as to do favors for friends and romantic partners.




                                          7
Case: 20-10568      Document: 00515772447          Page: 8    Date Filed: 03/09/2021




                                    No. 20-10568


                                         (1)
          Clark’s evidence of a custom consists of fifty-five administrative
   complaints and twenty-seven Internal Affairs complaints lodged against the
   City of Burleson Police Department over the last ten years. Although he
   refers to eighty-two complaints, it is unclear whether any of the Internal
   Affairs complaints duplicate or derive from the administrative complaints, so
   the true total number of complaints over the ten-year period is uncertain.
   Clark avers that he is confident discovery will produce, from among these (up
   to) eighty-two complaints, a sufficient number of stories like his own to
   demonstrate a pattern. He also claims that the City police department is small
   enough that this number of complaints is alarming.
          Clark claims to show a pattern of unconstitutional conduct done on
   behalf of friends and romantic partners through the raw number of
   complaints against the police force. But “[a] successful showing of such a
   pattern ‘requires similarity and specificity; prior indications cannot simply
   be for any and all “bad” or unwise acts, but rather must point to the specific
   violation in question.’” Hicks-Field, 860 F.3d at 810 (quoting Peterson v. City
   of Fort Worth, 588 F.3d 838, 850 (5th Cir. 2009)). Clark does not allege facts
   that would permit a court to plausibly infer that even a single one of the prior
   complaints had anything to do with officers doing favors for friends and
   romantic partners, with wrongful arrests, or with any other aspect of his claim
   that could go to a pattern or practice sufficient to constitute a custom.
          Clark also alleges that, following his own arrests, he sought to file a
   criminal complaint against the arresting officers, to speak to the police chief,
   and to file a complaint with Internal Affairs, but he was frustrated at every
   turn. Clark’s allegations include a sergeant who was allegedly unprofessional




                                          8
Case: 20-10568         Document: 00515772447               Page: 9      Date Filed: 03/09/2021




                                          No. 20-10568


   towards him, two cancelled meetings, 2 and Clark’s own loss of faith in the
   Internal Affairs division of the Burleson Police Department (leading to him
   declining to follow up when Internal Affairs reached back out to him). Clark
   argues that this evidences a culture that reflects a custom of permitting
   constitutional violations for the benefit of officers’ friends and romantic
   partners. Although these allegations might evidence a culture that permits
   unprofessional conduct, they do not include any facts that would permit a
   court to infer an unconstitutional custom. They do not show that other
   complaints have been mishandled or other constitutional violations
   permitted. Even when combined with Clark’s statistical claims, “I was
   treated unprofessionally” plus “eighty-two generic complaints” does not
   equal facts that plausibly show a single comparable incident that would
   support an inference of a specific custom of violating constitutional rights. See
   Hicks-Field, 860 F.3d at 810.
           Ultimately, Clark alleges no facts other than those of his own case plus
   speculation and conclusory allegations in support of a custom of doing favors
   that involve constitutional violations. “[P]lausibly to plead a practice ‘so
   persistent and widespread as to practically have the force of law,’ a plaintiff
   must do more than describe the incident that gave rise to his injury.” Peña,
   879 F.3d at 622 (quoting Connick, 563 U.S. at 61); see also Mathews v. Bowie
   Cnty., 600 F. App’x 933, 934 (5th Cir. 2015) (per curiam) (“[W]e have
   consistently held, as is the case here, that ‘[a]llegations of an isolated incident
   are not sufficient to show the existence of a custom or policy.’” (quoting
   Fraire v. City of Arlington, 957 F.2d 1268, 1278 (5th Cir.1992))).




           2
             Clark concedes that one of the officers who cancelled a meeting with Clark (a
   captain in Internal Affairs) reached back out to follow up, but he claims by that time he felt
   he “could no longer trust[ ] the integrity of even the Internal Affairs division . . . .”




                                                 9
Case: 20-10568     Document: 00515772447             Page: 10    Date Filed: 03/09/2021




                                      No. 20-10568


                                          (2)
          To show a policy by way of custom, a plaintiff “must also establish
   ‘[a]ctual or constructive knowledge of such custom’ by the municipality or
   the official who had policymaking authority.” Hicks-Field, 860 F.3d at 808
   (quoting Webster v. City of Hous., 735 F.2d 838, 841 (5th Cir. 1984)).
          In this circuit: “Actual knowledge may be shown by such
          means as discussions at council meetings or receipt of written
          information. Constructive knowledge may be attributed to the
          governing body on the ground that it would have known of the
          violations if it had properly exercised its responsibilities, as, for
          example, where the violations were so persistent and
          widespread that they were the subject of prolonged public
          discussion or of a high degree of publicity.”
   Id. at 808–09 (quoting Bennet v. City of Slidell, 728 F.2d 762, 768 (5th Cir.
   1984)). Clark fails to allege any facts that would give rise to an inference that
   any City policymaker had actual knowledge of an unconstitutional custom.
          We address this issue solely because Clark alleges “on information
   and belief” that the policymaker had knowledge of the custom; he did the
   same when he alleged that some of the eighty-two complaints included facts
   similar to his own. Clark is correct that a plaintiff may use “information and
   belief” to allege facts that are peculiarly in the possession of an opposing
   party. See Innova Hosp., 892 F.3d at 730. However, a plaintiff needs to
   exercise reasonable due diligence and provide some factual basis for his
   allegations that would “raise a reasonable expectation that discovery will
   reveal evidence” that defendants engaged in unlawful conduct. Twombly, 550
   U.S. at 556; Innova Hosp., 892 F.3d at 730.
          In Innova Hospital, the plaintiffs could not allege specific contractual
   language that had been violated because they did not have access to specific
   health plans for numerous patients. However, they could allege industry-




                                           10
Case: 20-10568     Document: 00515772447           Page: 11   Date Filed: 03/09/2021




                                    No. 20-10568


   standard language and representative language from similar contracts. Id. at
   729–30. It was reasonable to expect that, with discovery, they would be able
   to provide the exact plan language for the remaining patients, and it would
   likely show Innova had been underpaid.
          Here, Clark has not done his due diligence. He asserts that “publicly
   available memoranda prepared for and delivered to” city policymakers
   (whether “the city council, the city administrators, or the Chief of Police”),
   as well as “non-public documents” related to the incidents described in the
   eighty-two complaints would show that policymakers had knowledge of a
   custom of constitutional violations. He does not, however, allege any facts
   regarding the existence of any specific public memoranda or the actual
   contents of any memoranda (public or non-public). He purports to rely, “on
   information and belief,” on the existence of public documents— but public
   documents would not be “peculiarly within the possession and control of the
   defendant.” Id at 730 (quoting Arista Records, LLC v. Doe 3, 604 F.3d 110,
   120 (2d Cir. 2010)).
          Similarly, some of the eighty-two complaints may be confidential, but
   Clark offers no facts that would permit us to reasonably expect discovery to
   turn up cases like his own. He does not allege that there were “discussions at
   council meetings” or the sort of “prolonged public discussion or [ ] a high
   degree of publicity” that this court acknowledged in Hicks-Field could
   indicate actual or constructive knowledge by city policymakers. 860 F.3d at
   808–09. Such public discussions or a high degree of publicity about whether
   the police force was systematically violating citizens’ constitutional rights
   might also provide the sort of context that would make Clark’s allegations
   about eighty-two complaints meaningful. We doubt there is a single police
   department in the country that has gone a decade without any complaints;
   alleging “on information and belief” that there may be complaints similar to
   his own merely because complaints exist is not enough for Clark to state a



                                         11
Case: 20-10568        Document: 00515772447               Page: 12       Date Filed: 03/09/2021




                                          No. 20-10568


   plausible claim that a municipal custom caused a constitutional violation.
   Clark’s “complaint invites no more than speculation that any particular
   policymaker, be it the chief of police or the city commission, knew about the
   alleged custom,” or that there are any further incidents that could evince the
   existence of such a custom. Peña, 879 F.3d at 623. As such, he has failed to
   state a § 1983 claim against the City. 3
                                                C.
           Finally, we consider Clark’s claims against Thompson. Clark alleges
   Thompson searched his hotel room and home, and seized him for mental
   evaluation with neither a warrant nor probable cause. The parties do not
   dispute that Clark’s apprehension for a mental health evaluation constituted
   a Fourth Amendment seizure. See Pena v. Givens, 637 F. App’x 775, 780 (5th
   Cir. 2015) (per curiam) (“This Court has held implicitly that a person taken
   into custody by police officers under Texas Health and Safety Code § 573.001
   is seized under the Fourth Amendment.” (citing Cantrell v. City of Murphy,
   666 F.3d 911, 923 (5th Cir. 2012))).
           They dispute, however, whether Thompson had probable cause to
   enter Clark’s home and seize him. “The ‘constitutional torts’ of false arrest,
   unreasonable seizure, and false imprisonment also require a showing of no
   probable cause.” Brown v. Lyford, 243 F.3d 185, 189 (5th Cir. 2001) (emphasis
   added). If an individual poses a threat to himself, that “may create an


           3
             The district court also correctly dismissed Clark’s failure to train claim against
   the City. A “municipality’s culpability for a deprivation of rights is at its most tenuous
   where a claim turns on a failure to train,” Connick, 563 U.S. at 61, and Clark’s failure to
   train claim adds no more to his overall pleading than a bare assertion that the custom of
   constitutional violations—which he failed adequately to plead—also indicates that the City
   needed to further train its officers against adopting an unconstitutional custom. Just as
   Clark failed to plead an unconstitutional custom or policy against the City, he also failed to
   plead that the City inadequately trains its police force against acting on such a custom.




                                                12
Case: 20-10568     Document: 00515772447            Page: 13   Date Filed: 03/09/2021




                                     No. 20-10568


   exigency that makes the needs of law enforcement so compelling that a
   warrantless entry is objectively reasonable under the Fourth Amendment.”
   Rice v. ReliaStar Life Ins. Co., 770 F.3d 1122, 1131 (5th Cir. 2014).
          We are guided, in part, by Texas law, which permits warrantless
   apprehension when an officer (1) “has reason to believe and does believe”
   that a person has a mental illness and “because of that illness there is a
   substantial risk of serious harm to the person or to others unless the person
   is immediately restrained” and (2) the officer “believes that there is no
   sufficient time to obtain a warrant before taking the person into custody.”
   Tex. Health & Safety Code § 573.001(a). Such a risk may be
   demonstrated by (1) “the person’s behavior” or (2) “evidence of severe
   emotional distress and deterioration in the person’s mental condition to the
   extent that the person cannot remain at liberty.” Tex. Health &
   Safety Code § 573.001(b). Finally, an officer “may form the belief that
   the person meets the criteria for apprehension: (1) from a representation of a
   credible person; or (2) on the basis of the conduct of the apprehended person
   or the circumstances under which the apprehended person is found.” Tex.
   Health & Safety Code § 573.001(c).
          The district court held that the officers acted reasonably because they
   were responding to a call about Clark being a possible suicide threat and
   found the pills he was allegedly planning to use to commit suicide. Clark
   counters in his briefing to this court that “the Officer Appellees had actual
   knowledge that the charges against Clark were untrue.” Neither
   characterization precisely fits the facts alleged in Clark’s First Amended
   Complaint. Because we must, at this stage, determine whether the officers
   “are entitled to qualified immunity based on the facts alleged in the
   complaint, which we must accept as true, drawing all reasonable inferences
   in favor of” the plaintiff, it will be helpful to recap briefly what was and what
   was not alleged in Clark’s complaint. Morgan, 659 F.3d at 401.



                                          13
Case: 20-10568     Document: 00515772447           Page: 14    Date Filed: 03/09/2021




                                    No. 20-10568


          Clark argues that the district court erred in concluding that “on both
   occasions, the Officers were responding to a call about Clark being a suicide
   threat,” because he had alleged only that they claimed to be responding to
   such a call—he had not alleged that they actually were. Clark v. City of
   Burleson, No. 3:19-CV-2126, 2020 WL 635842, at *3 (N.D. Tex. Feb. 11,
   2020). Clark alleges that the officers knew his wife because they were patrons
   of her hair salon. He alleges that she had been planning to file for divorce and
   did not want to share custody of their son. Allegedly, she had confided to
   friends that she was scheming to deprive Clark of his custody rights (the
   friends, apparently, broke her confidences and reported the schemes to
   Clark) by either murdering Clark or by falsely accusing Clark of physically
   and sexually abusing her. Clark concludes that “it appears” his wife
   “deployed a third option”—falsely accusing him of suicidal tendencies to
   make him appear mentally unfit.
          Clark also alleges that, during the Fort Worth incident, the Fort
   Worth police told Clark that Thompson had reported to them that he had
   information indicating Clark had threatened to commit suicide. During the
   second incident, Thompson told Clark directly that he had information Clark
   had threatened to commit suicide, and specified (after locating a pill bottle)
   that he “had information that Clark had swallowed a handful of pills.”
          It’s clear the officers had received information of some sort because
   they knew where to find Clark, including when he was in a hotel rather than
   staying in his home. So the allegations indicate the officers had received some
   communication about Clark, allegedly from Clark’s wife, that included
   details like his whereabouts to bolster its reliability. Despite their marital
   strife, Clark’s spouse is nonetheless likely to have at least some personal
   knowledge of his mental state. The officers were able to corroborate details
   of the report, such as Clark’s location (they knew to find him at the hotel in
   the first incident, and at his home in the second) and the presence of a pill



                                         14
Case: 20-10568      Document: 00515772447           Page: 15   Date Filed: 03/09/2021




                                    No. 20-10568


   bottle that, at least in the second incident, Thompson claimed to have been
   told Clark was planning to use in his suicide.
          The facts Clark has pled are consistent with Thompson having
   received a detailed call from someone personally familiar with Clark’s mental
   state informing him that Clark was suicidal, when Thompson was already
   familiar with Clark’s difficult marital situation due to Thompson’s personal
   relationship with Christi Clark. This court has acknowledged the impact that
   marital strife can be expected to have on a person’s mental state. See, e.g.,
   Martinez v. Smith, No. 99-40286, 1999 WL 1095667 at *1 (5th Cir. 1999) (per
   curiam) (finding probable cause to investigate under Texas Health and Safety
   Code where plaintiff “confirmed to the officers that she and her ex-husband
   had just had a disagreement”). This is information sufficient for Thompson
   to have “reason to believe” that Clark was mentally ill (suicidal). Tex.
   Health & Safety Code § 573.001(a)(1). With information that Clark
   was a suicide risk and had the means to act on it (pills), Thompson could have
   reasonably believed “there [was] not sufficient time to obtain a warrant
   before taking [Clark] into custody.” Tex. Health & Safety Code §
   573.001(a)(2).
          The exigency of a credible risk that a person is about to end their life
   justifies the warrantless entries into Clark’s hotel room and home; the
   corroborating discovery of pills, the purported means by which he was
   planning to end his life, provides probable cause to detain him. Clark argues
   to us now that Thompson did not in fact believe that Clark was a suicide risk,
   but his complaint—to which we are confined—alleges explicitly that Clark
   has no facts to cast doubt on the veracity of Thompson’s belief.
          Clark argues on appeal that Thompson and Giddings had formed an
   agreement with his wife to falsely arrest him, but he made no such allegation
   in his First Amended Complaint—to the contrary, he conceded that he had




                                         15
Case: 20-10568       Document: 00515772447              Page: 16      Date Filed: 03/09/2021




                                         No. 20-10568


   no facts indicating such an agreement. Even if he had, “a conclusory
   allegation of agreement at some unspecified point does not supply facts
   adequate to show illegality.” Twombly, 550 U.S. at 557. Clark is correct that,
   if Thompson and Giddings were actively and knowingly in cahoots with his
   wife, this would be a different case. But he offers no facts that could make
   that plausible. Clark provides no factual basis for his claim that his wife had
   “intimate relationships” with (apparently) both officers; even if he had, it
   would still provide insufficient cause to infer that she had informed them of
   the details of her alleged scheme to frame Clark for mental instability. 4
           In Twombly, the Supreme Court acknowledged that “parallel conduct
   was consistent with an unlawful agreement, [but] the Court nevertheless
   concluded that it did not plausibly suggest an illicit accord because it was not
   only compatible with, but indeed was more likely explained by, lawful,
   unchoreographed free-market behavior.” Iqbal, 556 U.S. at 680 (citing
   Twombly, 550 U.S. at 567). Similarly, Clark’s apprehension by officers
   allegedly involved with his wife does not plausibly suggest an illicit accord
   because it is not only compatible with, but indeed is more likely explained by,
   the officers’ receipt of a credible report that he was suicidal, unaccompanied
   by any illicit conspiracy or explanation of the report’s falsehood.
           It is conceivable that Christi Clark informed the officers of her plan
   and that they acted on what they knew to be false information. However,
   “[w]here a complaint pleads facts that are ‘merely consistent with’ a
   defendant’s liability, it ‘stops short of the line between possibility and
   plausibility of “entitlement to relief.”’” Iqbal, 556 U.S. at 678 (quoting
   Twombly, 550 U.S. at 557). Here, “the well-pleaded facts do not permit the


           4
             Since it is a bare assertion, made “on information and belief,” with no facts to
   indicate how Clark concluded that his former wife was intimately involved with at least 5%
   of the Burleson Police Department, we also need not treat this allegation as true.




                                              16
Case: 20-10568     Document: 00515772447            Page: 17   Date Filed: 03/09/2021




                                     No. 20-10568


   court to infer more than the mere possibility of misconduct,” id. at 679,
   which is not enough to show that Thompson acted with “no probable cause,”
   Brown, 243 F.3d at 189. Clark has failed to plead a violation of his
   constitutional rights.
                                 CONCLUSION
          Clark’s allegations rest on a great deal of “information and belief.”
   He alleges that the Burleson Police Department has a custom of permitting
   officers to violate constitutional rights in order to do favors for friends and
   romantic partners and (admittedly without facts to support the allegation)
   that his former spouse conspired with Officers Thompson and Giddings to
   falsely apprehend him on suspicion of suicidal tendencies. Clark insists
   throughout his argument that discovery will uncover the facts he needs to
   support his allegations. The Supreme Court has “explained that something
   beyond the mere possibility of loss causation must be alleged, lest a plaintiff
   with ‘a largely groundless claim’ be allowed to ‘take up the time of a number
   of other people, with the right to do so representing an in terrorem increment
   of the settlement value.’” Twombly, 550 U.S. at 557–58 (quoting Blue Chip
   Stamps v. Manor Drug Stores, 421 U.S. 723, 741 (1975)). Clark has failed to
   allege facts sufficient to proceed to discovery. We cannot allow Clark to
   embark on an unjustified fishing expedition against the officers or the City to
   discover facts that might have justified proceeding beyond the Rule 12(b)(6)
   stage if they had been alleged at the outset.
          The district court’s dismissal of all claims is AFFIRMED.




                                          17